"Any savings bank, trust company, state bank, or insurance company, which may claim the taxes assessed upon it under the general laws are unequal or inequitable, may apply to the supreme court for an abatement thereof; and the supreme court shall, upon a hearing, abate said tax of such corporation to such an amount as may appear equitable." Laws 1895, c. 90, s. 1.
It is immaterial that the tax on which the present petition is founded was assessed and paid before the passage of this act. The act merely varies the mode of procedure in proceedings for abatement by substituting the court for the legislature, without in any manner affecting the right itself; and therefore it may properly be applied to causes of action which accrued before its passage as well as to those accruing thereafter. Willard v. Harvey, 24 N.H. 344, 352-354; Rich v. Flanders, 39 N.H. 304, 345; 23 Am. Eng. Enc. Law 450, and the numerous cases there cited.
No other objection to the petition being made, and it further appearing that the petitioners have been subjected to the payment of a tax twenty-five per cent in excess of what it ought to have been, equity (which in the matter of taxation is synonymous with equality) requires an abatement to a corresponding extent. See Petition of Savings Bank,68 N.H. 384.
Petition granted.
All concurred. *Page 86